DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 9-16 are presented for examination. Claims 9-16 are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/22 and 12/11/20 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "the intrinsic clock" in line 3; “the semiconductor carrier”, in line 4; “the surface” in line 5; “the applied signal” in lines 9-10; “the terahertz frequency domain”.  There are insufficient antecedent basis for the limitations in the claim.	
	Claim 4 recites the limitations "the data stack, the return stack and the program memory" in line 8. There are insufficient antecedent basis for the limitations in the claim.	
	Claims 2-4 rejected because they incorporate the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over de Rochemont et al (de Rochemont), US publication no. 2014/0013129 in view of Zhang et al. (Zhang), US publication no. 2002/0161074 and Chaiken et al. (Chaiken), US publication no. 2002/0040391.
As per claim 1, de Rochemont discloses at least one hybrid computing module [figures 3-6; para 70] operating at a system clock speed that optimally matches an intrinsic clock speed of a semiconductor die embedded within a high speed semiconductor chip stack or mounted upon the semiconductor carrier [para 51, 54]; and one or more high-speed semiconductor chip stacks bonded to the surface of a semiconductor carrier in which at least one passive component element, preferably all passive components elements maintain critical performance tolerances [para 19, 51, 73], and operates in phase, thus does not distort ("passive component" is herein understood to refer to its conventional definition as an element of an electrical circuit that that modulates the phase or amplitude of an electrical signal without producing power gain [operates in phase, does not change phase, so no distortions] [para 32]), any of the applied signal components forming a high-speed digital pulse operating at clock speeds up to and into the terahertz (THz) frequency domain [para 71, 80].
de Rochemont fails to disclose that a server farm comprising a server, wherein the server or servers; and have a polarization response time determined solely by orbital deformations. 
Zhang is in the field of composite materials [Abstract] and teaches have a polarization response time determined solely by orbital deformations (The high dielectric constant of Cu Pc can be explained in terms of the long-range electron orbital de localization, also called nomadic polarization, para 0039; nomadic polarization mechanism (delocalized electrons lead to the space charge phenomenon [polarization response time depends on speed of delocalization/deformation of orbitals] [para 0032]).       
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify de Rochemont with the teaching of Zhang for the purpose of examining polarization and dielectric properties and frequency dispersion based on molecular structure (see Zhang, para 0039).
Chaiken is in the field of computing (Abstract) and teaches a server farm comprising a server (a server farm is assembled with systems-on-a-chip, para 0019; a small server farm according to the invention ... this embodiment of the invention eliminates the physical interfaces that are required to establish communications between servers, para 0022). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify de Rochemont with the teaching of Chaiken for the purpose of using the hybrid computing modules in servers that are assembled using standard networking components to allow the servers to communicate with each other, to support a large number of people (see Chaiken, para 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of de Rochemont and Zhang and Chaiken because the specify teachings of Zhang and Chaiken stated above would have further enhanced the performance and efficiency of de Rochemont system to obtain predictable results.
de Rochemont discloses: 
[0032] The term "passive component" is herein understood to refer to its conventional definition as an element of an electrical circuit that that modulates the phase or amplitude of an electrical signal without producing power gain.

[0051] The plurality of semiconductor die may include a field programmable gate array (FPGA) or provide memory controller functionality. The memory controller functionality may be field programmable or be provided by a static address memory controller. The plurality of semiconductor die may additionally include a graphics processing unit (GPU) or an application-specific integrated circuit (ASIC). The plurality of semiconductor die may be mounted as a stack on the semiconductor carrier. The module may further comprise a plurality of semiconductor die mounted upon the hybrid computing module that provide GPU and field programmability. The CPU and GPU semiconductor die may comprise multiple processing cores. The substrate forming the semiconductor carrier may be a semiconductor. Active circuitry may be embedded in the semiconductor substrate that manages USB, audio, video and other communications bus interface protocols. The microprocessor die may contain multiple processing cores or may have cache memory that occupies less than 15% or even 10% of the microprocessor die footprint. The plurality of discreet semiconductor die may be configured as a chip stack. The hybrid computing module may contain a plurality of central processing units, each functioning as distributed processing cores or a plurality of central processing units that are configured to function as a fault-tolerant computing system. The hybrid computing module may be in thermal contact with a thermoelectric device. The passive circuit network filtering elements formed upon the semiconductor carrier may have performance values that maintain critical performance tolerances. The memory die may be mounted within a stack comprising additional semiconductor die.

[0054] Another embodiment of the present invention provides a real-time memory access computing architecture, comprising: a hybrid computer module comprising a plurality of discrete semiconductor die mounted upon a semiconductor carrier, which hybrid computer module further comprises: a fully integrated power management module having a resonant gate transistor, wherein the fully integrated power management module is adapted to synchronously switch power at speeds that match a clock speed of a microprocessor on an adjacent microprocessor die mounted within the hybrid computer module to provide real-time memory access; a look-up table adapted to select a pointer to reference addresses in a main memory where data and/or processes are physically located; a memory management variable that uses the look-up table to select the next set of data and/or processes called by the microprocessor; a memory bank forming the main memory, wherein, .gtoreq.50% of cache memory of the microprocessor die is allocated to stack-based memory functionality.

[0070] Reference is now made to FIGS. 3-6 to illustrate various embodiments and means pertaining to the present invention. A hybrid system-on-chip ("SoC") computing module 100 is shown in a perspective view in FIG. 3A and a top view in FIG. 3B. The hybrid computing module 100 is formed by mounting at least one microprocessor die 102A,B with at least one memory bank 104A,B on a semiconductor chip carrier 106. The semiconductor chip carrier 106 consists of a substrate, preferably a semiconducting substrate, upon which electrically conducting traces and passive circuit network filtering elements have been formed, and a plurality of semiconductor die and circuit modules have been mounted or monolithically integrated. Although a semiconducting substrate is preferred because it enables the further integration of active circuitry within the semiconductor chip carrier's 106 base support structure, the substrate may alternatively comprise an electrically insulting material that has high thermal conductivity such as MAX-phase materials referenced in de Rochemont '405, which enable substrate materials that having electrical resistivity greater than 10.sup.10 ohm-cm and thermal conductivity greater than 100 W-m.sup.--K.sup.-1.

[0071] The at least one microprocessor die 102A,B is preferably a multi-core processor, which may be assigned logic, graphic, central processing, or math functions. The at least one memory bank 104A,B is preferably configured as a stack of memory die and may be a Hybrid Memory Cube.TM. currently under development. The memory bank 104A,B may optionally comprise an integrated circuit within the stack that provides memory controller functionality that arbitrates management issues and protocols with the microprocessor die 102A,B. The controller chip stacked within the memory bank 104A,B may comprise a field programmable gate array (FPGA), but is preferably a static address memory controller. It may alternatively provide application-specific functionality that supports kernel management utilities unique to the low-volume, or mid-volume application for which the hybrid computing module 100 was designed, which improves computing performance over general purpose solutions. Various embodiments of the semiconductor chip carrier 106 useful to the present applications as well as methods of their construction are described in greater detail in de Rochemont '222, '922A, '192, which are incorporated herein by reference. For the purposes of illustrating this invention, the semiconductor chip carrier 106 consists of a power management module 108 that is either mounted on to or monolithically integrated into the semiconductor chip carrier 106, passive circuit networks 110 as needed to properly regulate the power bus 112 and interconnect bus 114 networks, ground planes 115, input/output pads 116, and timing circuitry that are fully integrated on to the semiconductor chip carrier using LCD methods described in de Rochemont and Kovacs '112 and de Rochemont '159. The semiconductor chip carrier 106 may additionally comprise standard bus functionality (not shown for clarity) in the form of circuitry that is integrated within its body to manage processing buffers, audio, video, parallel bus or universal serial bus (USB) functionality. The power management module 108 incorporates a resonant gate power transistor configured to reduce loss within the power management module 108 to levels less than 2% and to switch power regulating currents greater than 0.005 A at speeds greater than 250 MHz, preferably at speeds in the range of 600 MHz to 60 GHz, that can be tuned to match or support clock speed(s) of the microprocessor die 102A,B, or transfer data from main memory at to the processor die at speeds that range from the processor clock speed to 1/10.sup.th the processor clock speed using methods and means instructed in de Rochemont '922A and '192. Although FIGS. 3A,3B only depict a single power management module for convenience, a plurality of power management modules 108 may be integrated into the semiconductor chip carrier 106 as may be needed to serve a particular design objective for the hybrid computing module 100. For instance, digital radio systems incorporate baseband-processors to manage radio control functions (signal modulation, encoding/decoding, radio frequency shifting, etc.). Baseband processors manage lower frequency processes, but are often separated from the main CPU because they are highly dependent on timing and require certification of their software stack by government regulatory bodies. Although the current invention enables the real-time processing needed to integrate the baseband processors with the CPU, (see "stack-based computing" below), it might be advantageous to mount a certified baseband processor (102B) separately from the main CPU (102A) to avoid system certification delays. In this instance, the design might also include an additional "off-stepped" power management module (not shown) that regulates power at lower switching speeds that are in-step with the baseband processing unit.

[0073] The high efficiency (98+%) of the low-loss power management module 108 allows it to be placed in close proximity to the microprocessor die 102A,B and memory banks 104A,B. This ability to integrate low loss passive components operating at critical performance tolerances with active elements embedded within the semiconductor chip carrier 106, or within semiconductor layers deposited thereupon, is used to resolve many of the technical constraints outlined above that lead to on-chip and off-chip data bottlenecks that compromise system performance in system-on-chip ("SoC") product offerings. The efficient switching of large currents at speeds that match the processor clock(s) are achieved by integrating a resonant gate transistor into the monolithically integrated power management module 108 using the means and methods described in de Rochemont '922A and '192. The resonant response of the resonant gate transistor modulating the power management module's power FET is tuned to match core clock speeds in the microprocessor die 102A,B. Designing the power management module to synchronously match off-chip memory latency and bandwidth to the needs of computing system cores allows data from physical memory banks 104A,B to be efficiently transferred to and from processor cores, thereby mitigating the need for large on-chip cache memory in the microprocessor die 102A,B. Although prior reference is made to x86 microprocessor core architecture to establish visual clarity in FIGS. 1A,1B,1C, the generic value of this invention applies to computing systems of any known or unknown 32-bit, 64-bit, 128-bit (or larger) microprocessor architecture. Therefore, a preferred embodiment of the hybrid computer module utilizes multi-core processors 150/160 (102A,B) that have less than 15%, preferably less than 10% of their surface areas allocated to cache memory 152/160 as shown in FIGS. 4A,4B. Multi-core processor die 150 that minimize the fractional percentage of semiconductor surface area allocated to cache memory 152A,152B,152C,152D/162A,162B,162C,162D,162E,162F and maximize real estate dedicated to processor core 154 functionality have smaller footprint, resulting in higher productivity yields and lower production costs. The use of microprocessor die 150 wherein the ratio of processor cores 154 to cache memory 152 functionality is greater than 90% increases computing performance by more than 30%-50% per square millimeter (mm.sup.2) of processor integrated circuitry. Reduced cache memory 152 requirements within the processor die 150 (102A,B) boost productivity yields per wafer, which lowers chip and system costs to the hybrid computing module 100.

[0080] Pulsed power is required to access (read or write) and to refresh data stored within arrays of physical and cache memory. Larger memory banks require larger currents to strobe and transfer data from physical memory to the processor cores. Large latency, driven by the inability of alternative power management solutions to pulse sufficiently large currents at duty cycles close to processor core clock speeds have necessitated the move to integrate larger cache memory 4,7,10 on conventional multi-core processor die 1,6,9 (see FIGS. 1A,1B,1C). The larger cache memories mask the data transfer deficiencies and mitigate associated problems with memory coherence in computing platforms. These problems are resolved by improving the speed and efficiency of power management modules supplying the computing platform and providing means to maintain signal integrity within passive circuit and interconnect networks used to route high-speed digital signals within the system.

Zhang discloses: 
[0032] A preferred high dielectric constant semiconductor organic solid used in this invention is a metallophthalocyanine oligomer, copper-phthalocyanine (CuPc) whose molecular structure is shown in FIG. 1. The CuPc has a room temperature dielectric constant at 100 Hz of more than 1,000 and the dielectric loss is also high. Because of the nomadic polarization mechanism (delocalized electrons lead to the space charge phenomenon), these oligomers suffer high dielectric loss. In addition, they are brittle and difficult to process. The P(VDF-TrFE) based relaxor ferroelectric polymers, which have a relatively high room temperature dielectric constant (.about.40) after irradiation treatment, is chosen as the matrix. Compared with CuPc, the copolymer has very low dielectric loss and as the matrix, it can provide an insulation layer to CuPc particles to significantly reduce the dielectric loss in the composite.

[0039] The high dielectric constant of CuPc can be explained in terms of the long-range electron orbital delocalization, also called nomadic polarization. Metallophthalocyanine oligomers are highly conjugated and have a large planar structure. The .pi.-electrons are completely delocalized over the entire molecule. In addition, with increased field, there is also an increased probability of electron tunneling between molecules, resulting in a higher dielectric constant and loss. After mixing with P(VDF-TrFE) matrix, the nomadic polarization of CuPc still plays an important role in the composite film, especially for the composite with high percentage of CuPc.

Chaiken discloses: 
[0019] The invention provides a network architecture in which a server farm is assembled with systems-on-a-chip, each of which implements one or more integrated standard or other network interfaces. The network interface of a system-on-a-chip is connected via an interconnect scheme, such as point-to-point, to the network interface on another system-on-a-chip. The network interface in the presently preferred embodiment of the invention is a standard network interface, e.g. Ethernet, but may be any standard or non-standard interface (see, for example, M. Foster, Multi-Dimensional Integrated Circuit Connection Network Using LDT,copending U.S. patent application Ser. No. ______, filed).

[0022] FIG. 6 is a block schematic diagram showing a small server farm according to the invention. The server farm shown in FIG. 6 is embodied in the AgileTV engine, manufactured by AgileTV of Menlo Park, Calif., that uses a back plane in which communication between systems-on-chip is conducted via the back plane 61 through corresponding connectors 62-64. In this way, this embodiment of the invention eliminates the physical interfaces that are required to establish communications between servers, i.e. to the outside world. Thus, the invention eliminates the cables and standard networking components, such as Ethernet switches, they are required by known server farms.

	As per claim 2, de Rochemont discloses that the hybrid computing module comprises a power management device that further comprises a resonant gate transistor [para 71, 73].
	As per claim 3, de Rochemont discloses that the hybrid computing module is configured for Minimal Instruction Set Computing by means of a chip that comprises a FORTH engine mounted on a semiconductor carrier or embedded within a high speed chip stack [para 102, 109, 110].
	As per claim 4, de Rochemont discloses that the hybrid computing module configured for Minimal Instruction Set Computing utilizes a computing language other than FORTH, but the processor chip that enables the engine to adopt a Stack Machine Architecture has features similar to a FORTH engine including: the ability to access multiple memory spaces simultaneously in a single microprocessor clock cycle; and, that utilizes a minimal number of instruction sets through the use of separate buses to access memory holding the data stack, the return stack, and the program memory, among other useful program utilities [figure 9A; para 100, 102, 107, 109, 110]. 

8. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	de Rochemont, US publication no. 2018/0224916 discloses a hybrid system-on-chip provides a plurality of memory and processor die mounted on a semiconductor carrier chip that contains a fully integrated power management system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 6, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115